Citation Nr: 0202371	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for service-connected compression fracture 
of T-9 vertebra with radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1976 to January 
1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Columbia, South Carolina RO which assigned an increased 
rating for the veteran's service-connected compression 
fracture of T-9 from 20 percent to 40 percent, effective from 
August 22, 1997.  By rating action in November 1998, the RO 
increased the evaluation to 50 percent, effective from the 
same date.  This rating included a 40 percent evaluation 
under Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome, and an additional 10 percent rating based on 
deformity of a vertebral body under DC 5285 for residuals of 
fracture of a vertebra.  The Board remanded the appeal to the 
RO for additional development in July 2000.  


FINDING OF FACT

The veteran's service-connected compression fracture of T-9 
vertebra with radiculopathy is manifested by subjective 
complaints of pain without limitation of motion or ankylosis, 
spinal cord involvement; abnormal mobility requiring neck 
brace (jury mast), or other residual disability analogous to 
pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent rating for the veteran's service-connected 
compression fracture of T-9 vertebra with radiculopathy are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.71a, 4.40, 4.45, Diagnostic Codes 
5285, 5288, 5291, 5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA spine examination in March 1998, the veteran reported 
that he had chronic back pain radiating into his right leg 
and hip.  On examination, the veteran could squat to the 
floor and rise without difficulty.  He could walk on his toes 
but had difficulty walking on his heels.  There was decreased 
sensation to the lateral surface of the right lower extremity 
(subjectively).  There was limitation of motion of the 
lumbosacral spine.  Straight leg raising was positive at 65 
degrees on the left and 45 degrees on the right.  X-ray 
studies of the thoracic spine showed anterior wedging with 
near 80 percent loss of vertebral body height involving the 
T-9 vertebra which appeared to be remote in nature.  The 
posterior column was maintained.  Degenerative disc disease 
was present at multiple levels of a mild to moderate degree.  
The diagnosis was low back pain (history of compression 
fracture at T-9).  

On VA spine examination in May 1999, the veteran reported 
that he had chronic back pain, primarily in the lower back 
area, radiating into his right leg a couple of times a week.  
The veteran also reported that for the past three years, he 
had sharp pains which radiate through his chest around to the 
front of his chest with almost any type of activity.  Any 
kind of twisting, bending, or lifting aggravates the pain 
over the thorax.  The pain could also be aggravated by 
prolonged standing.  The examiner indicated that the claims 
file was reviewed before the examination.  He also stated 
that the clinical findings were essentially the same as those 
reported on VA examination in March 1998.  The veteran wore a 
long leg cast from injuries sustained in an automobile 
accident, which prevented measuring his ability to squat, 
heel and toe walk, and test for reflexes or sensory 
functioning of the right leg.  The left leg was essentially 
unremarkable with normal reflexes, strength, and sensation.  
The examiner noted that x-ray studies from March 1998 showed 
80 percent wedge compression fracture at T-9.  There was some 
sclerosis of the facet joint of L4-5 and L5-S1, suggestive of 
degenerative joint disease.  A CT scan essentially verified 
the findings from the March 1998 examination.  The diagnoses 
included Hangman's fracture of the cervical-2, which was well 
healed with minimal residuals, and T-9 compression fracture, 
80 percent wedging and residuals today.  

VA outpatient records from 1998 to 2000 show that the veteran 
was seen on numerous occasions for various problems, 
including low back and neck pain.  The reports do not reflect 
any specific complaints of back pain referable to the 
veteran's thoracic spine.  The records show that the veteran 
fractured his right leg after falling from a truck in June 
1998.  In a medical report for "new consult" in early June 
1998, the veteran noted that when helping others over three 
months ago, he felt a sharp pain in his back.  The pain moved 
to different parts of his back, including his shoulders, and 
it felt as if his back were swelling.  Over-the-counter 
medications helped somewhat as did lying down.  The 
assessments included pain in the thoracic spine and history 
of cervical neck fracture.  A progress note in December 1998 
shows increased back pain and a diagnosis of degenerative 
joint disease of the spine.  In February 1999, the veteran 
reported that he fractured his right leg when he was run over 
by a truck in June 1998, and that he re-fractured the leg 
jumping into a ditch in February 1999.  (A progress note in 
February 1999 shows that the veteran reported that he 
initially fractured his right leg stepping off a moving truck 
in June 1998.)  

On VA neurologic examination in March 2001, the veteran 
reported that he initially injured his back in an automobile 
accident in service in 1980, and that he recently fractured 
his right tibia in an automobile accident in 1998.  He 
reported that over the past two years, he had been sitting 
around at home a lot because of back pain from the accident 
in 1980.  On examination, the veteran could heel and toe walk 
without difficulty, but walked slowly doing tandem gait.  He 
could not jog, but could bend at the waist.  Strength for the 
deltoids, triceps, biceps, finger flexors, quadriceps, 
hamstrings, and gastrocs were all within in normal limits.  
The anterior tibials and peroneals on the right were at 30 
percent of normal strength.  Cervical rotations laterally 
were limited to 50 percent of normal.  Anterior posterior 
rotations laterally were normal.  Forward flexion of the 
lumbar spine was to 60 degrees anteriorly and 30 degrees 
laterally in each direction and approximately to 10 degrees 
posteriorly.  Reflexes were active at the biceps, triceps, 
brachial radialis, knee and ankle.  Babinski signs were 
absent.  Superficial sensation, traced figures and vibration 
were normal in four extremities.  Joint sense was normal in 
the feet.  The diagnoses included history of injury to back 
and neck in automobile 21 years earlier with cervical 
rotations limited to 50 percent of normal, but no problems 
with flexion or extension of the cervical vertebra.  The 
lumbar - T9 injury in the same accident caused mild 
limitations of motion of the lumbar spine as indicated.  

On VA neurologic examination in April 2001, the examiner 
noted that the claims file was reviewed.  The veteran 
reported chronic discomfort in the T8 or T9 region of the 
thoracic spine.  The examiner indicated that the discomfort 
did not appear to be severe and that it would not be expected 
to interfere with ordinary activities.  There were no areas 
of anesthesia and no loss of function of the lower 
extremities attributable to the thoracic spine injury.  The 
veteran could not walk on his toes and heels.  However, the 
examiner indicated that this was because of an unrelated 
injury to the veteran's right tibia from a recent automobile 
accident.  The veteran was able to dress and undress himself 
without difficulty.  X-ray studies of the compression 
fracture of T9 were compatible with the clinical findings.  
The examiner commented that a compression fracture of this 
type would not ordinarily cause any significant pain.  He 
stated that since the thoracic spine does not normally move, 
and does not in this case, range of motions of the thoracic 
spine were not included in the report.  

In response to specific questions asked in the July 2000 
Board remand, the examiner stated that there was no 
significant range of motion in a thoracic spine.  That is, a 
normal thoracic spine does not have a range of motion, and 
that this was true in the veteran's case as well.  There were 
no symptoms of neuropathy or demonstrable muscle spasm and no 
neurological findings appropriate to the site of the diseased 
disc.  The examiner commented that, as there is no range of 
motion in the thoracic spine, there can be no weakened 
movement, no excess fatigability, and no incoordination 
relative to the thoracic injury.  The examiner indicated that 
while the veteran reported some discomfort to palpation in 
the region of the T-7 or T-8 vertebra area, it did not appear 
to be severe and should not cause any functional problems.  
The diagnosis was residuals of compression fracture of the T-
9, old, stable, minimally symptomatic at this time.  No 
further x-ray studies were necessary.  The examiner commented 
that the veteran had many physical problems, but that they 
were not relevant to the examination requests.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the appellant in substantiating 
his claim, and thus the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional medical evidence which would be pertinent to the 
claim of the rating to be assigned the residuals of a 
compression fracture of T-9 vertebra.  Through past actions 
of the RO, the veteran has been informed of the applicable 
criteria in this case.  As such, he has been essentially 
notified of what needs to be proven in order to qualify for a 
higher rating.  Accordingly, it is concluded that the veteran 
would not be prejudiced by the Board proceeding with the 
adjudication of his claim for increase.  

Rating - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided. 

When assigning a diagnostic code, the following principles 
must be followed:
§ 4.27 Use of diagnostic code numbers. 

The diagnostic code numbers appearing 
opposite the listed ratable disabilities 
are arbitrary numbers for the purpose of 
showing the basis of the evaluation 
assigned and for statistical analysis in 
the Department of Veterans Affairs, and 
as will be observed, extend from 5000 to 
a possible 9999.  Great care will be 
exercised in the selection of the 
applicable code number and in its 
citation on the rating sheet.  No other 
numbers than these listed or hereafter 
furnished are to be employed for rating 
purposes, with an exception as described 
in this section, as to unlisted 
conditions.  When an unlisted disease, 
injury, or residual condition is 
encountered, requiring rating by analogy, 
the diagnostic code number will be 
"built-up" as follows: The first 2 
digits will be selected from that part of 
the schedule most closely identifying the 
part, or system, of the body involved; 
the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will 
facilitate a close check of new and 
unlisted conditions, rated by analogy.  
In the selection of code numbers, 
injuries will generally be represented by 
the number assigned to the residual 
condition on the basis of which the 
rating is determined.  With diseases, 
preference is to be given to the number 
assigned to the disease itself; if the 
rating is determined on the basis of 
residual conditions, the number 
appropriate to the residual condition 
will be added, preceded by a hyphen  
[emphasis added].  Thus, rheumatoid 
(atrophic) arthritis rated as ankylosis 
of the lumbar spine should be coded 
"5002-5289."  In this way, the exact 
source of each rating can be easily 
identified.  In the citation of 
disabilities on rating sheets, the 
diagnostic terminology will be that of 
the medical examiner, with no attempt to 
translate the terms into schedule 
nomenclature.  Residuals of diseases or 
therapeutic procedures will not be cited 
without reference to the basic disease.  

38 C.F.R. Part 4, § 4.27 (2001).  

When considering the rating to be assigned, the Board must 
consider the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.

When service connection was first granted for the T-9 
compression fracture, the veteran was evaluated under 
Diagnostic Code (DC) 5285.  When the RO assigned an increased 
rating to 50 percent, the disability was classified as 5285-
5293.  Under DC 5285, which pertains to residuals of a 
fracture to the vertebra, the criteria are as follows:  

Vertebra, fracture of, residuals:
  With cord involvement, bedridden, or 
    requiring long leg braces.............................  
100
  Consider special monthly compensation; 
    with lesser involvements rate for 
limited 
    motion, nerve paralysis.  
  Without cord involvement; abnormal 
mobility 
    requiring neck...........................................  60
   brace (jury 
mast)....................................
........
  In other cases rate in accordance with 
definite 
    limited motion or muscle spasm, 
adding 10 
    percent for demonstrable deformity of 
vertebral 
    body.  

Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

DC 5293 provides as follows:  

Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms 
compatible 
    with sciatic neuropathy with 
characteristic 
    pain and demonstrable muscle spasm, 
absent 
    ankle jerk, or other neurological 
findings 
    appropriate to site of diseased disc, 
little 
    intermittent relief........................................  
60
  Severe; recurring attacks, with 
intermittent 
    relief..........................................................  
40
  Moderate; recurring 
attacks................................... 20
  
Mild.............................................
....................  10
  Postoperative, 
cured...........................................  0

38 C.F.R. § 4.71a (2001).

In addition, the Board has reviewed several other rating 
codes representing closely related diseases or injuries in 
regard to the veteran's service connected disability.  See 38 
C.F.R. § 4.20.  Under 38 C.F.R. § 4.71a, DC 5291, which 
pertains to limitation of motion of the dorsal spine, the 
criteria is as follows:

5292  Spine, limitation of motion of, 
dorsal:  
  
Severe.......................................................
..  10
  Moderate..................................................  10
  Slight........................................................   
0

Where there is ankylosis of the dorsal spine, the following 
ratings may be assigned under DC 5288:  

Spine, ankylosis of, dorsal: 
  
Unfavorable..................................
......................  30
  
Favorable................................
...........................  20

38 C.F.R. § 4.71a, DC 5288.  

Analysis

As noted above, the veteran was assigned an evaluation of 50 
percent based on severe recurring attacks of intervertebral 
disc syndrome of the thoracic spine (40 percent) and 
demonstrable deformity of a vertebral body from a fracture 
(10 percent).  See 38 C.F.R. § 4.71a, DC 5285-5293.  

With regard to DC 5285, the veteran has a 10 percent for 
demonstrable deformity of a vertebral body, residual to a 
fracture of the T-9 spinal vertebrae.  This is the maximum 
rating assignable without evidence of cord involvement, being 
bedridden or the need for long leg braces.  See 38 C.F.R. 
§ 4.71a, DC 5285.  As these manifestations clearly do not 
exist, the veteran's disability does not merit a higher 
rating under this diagnostic code.

Regarding DC 5293, intervertebral disc syndrome, the Board 
finds that the veteran's service-connected thoracic spine 
disability does not meet the criteria for a rating in excess 
of 40 percent under this diagnostic code.  As noted above, a 
60 percent rating DC 5293 requires, among other 
manifestations, a pronounced condition with persistent 
symptoms and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  The Board is 
cognizant of the RO's consideration of the neurological 
manifestations involving the veteran's lower extremities in 
assigning the 40 percent rating under DC 5293.  However, as 
indicated on the most recent VA neurological examination in 
April 2001, the veteran has no neurological symptoms which 
are related to his service-connected compression fracture of 
the thoracic spine (T-9).  While it appears that the RO in 
May 1998 considered neurological manifestations, this was 
based on the veteran's complaints and findings of 
neurological symptomatology.  However, the examiner did not 
address the cause of any such symptomatology.  At the most 
recent VA examination, the examiner specifically noted that 
there was no neurological symptomatology attributable 
specifically to the service connected disability.  In 
summary, the medical evidence of record does not demonstrate 
any pronounced intervertebral disc syndrome attributable to 
the thoracic spine.  

Also with regard to Diagnostic Code (DC) 5293, intervertebral 
disc syndrome (IDS), it is noted that the General Counsel 
held that this code involves loss of range of motion.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional 
loss must be considered when a disability is evaluated under 
this diagnostic code.  

In the case at hand, it is observed that the 40 percent 
rating already assigned is in keeping with any actual or 
functional loss of range of motion which may be present.  It 
is pertinent to note that this rating is higher than the 
rating for ankylosis of the dorsal spine.  Thus, even if 
functional limitation of motion is present, any limitation 
would be encompassed in the forty percent rating currently 
assigned.  It is also significant that the VA examiner 
indicated that the type of fracture sustained by the veteran 
will not ordinarily cause any significant pain.  While the 
veteran complained of pain when the thoracic spine was 
palpated, the examiner commented that it did not seem to be 
severe and should cause no functional impairment.

Consideration has also been given as to whether it would be 
more advantageous to rate the veteran under the criteria for 
limitation of motion or ankylosis of the dorsal spine.  
However, as noted above, neither the rating code for 
limitation of motion or ankylosis would result in a rating 
higher than that currently assigned under DC 5293.  In this 
regard, unfavorable ankylosis of the dorsal spine warrants a 
30 percent rating.  To rate the veteran both under the 
diagnostic code for limitation of motion or ankylosis and 
under the diagnostic code for intervertebral disc syndrome 
would result in pyramiding as all these codes include 
limitation of motion.  Pyramiding, which is prohibited by 
regulation, consists of rating the same manifestations of a 
disability under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2001).  


ORDER

An increased rating in excess of 50 percent for service-
connected compression fracture of T-9 vertebra with 
radiculopathy (comprising 40 percent under DC 5293 and 10 
percent under DC 5285) is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

